                         Case 18-20019-EPK        Doc 70     Filed 10/09/18     Page 1 of 1
Form CGFCRD3 (12/1/15)

                               United States Bankruptcy Court
                                          Southern District of Florida
                                            www.flsb.uscourts.gov
                                                                                      Case Number: 18−20019−EPK
                                                                                      Chapter: 11

In re:
Frank Investments, Inc.
1003 W. Indiantown Rd, Suite 210
Jupiter, FL 33458

EIN: 22−2220823




                                          RENOTICE OF HEARING
                                   Matter Inadvertently Removed from 10/10 calendar



NOTICE IS HEREBY GIVEN that a hearing will be held on October 10, 2018 at 01:30 PM, at the
following location:

Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom B, West Palm Beach, FL 33401

to consider the following:

Motion to Prohibit Use of Cash Collateral That is Not Property of the Estate Filed by Creditor Frank
Entertainment Group, LLC. (46)


THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who
fails to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 10/9/18                                             CLERK OF COURT
                                                           By: Dawn Leonard
                                                           Courtroom Deputy
